UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7740


MONTUSA KARUNDO T. PACE,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,      Director   of   the   Virginia      Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00148-JBF-TEM)


Submitted:    December 16, 2008             Decided:    December 24, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Montusa Karundo T. Pace, Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Montusa Karundo T. Pace seeks to appeal the district

court’s    order   accepting        the     recommendation       of    the   magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or   judge   issues     a    certificate         of   appealability.         28    U.S.C.

§ 2253(c)(1) (2000).           A certificate of appealability will not

issue     absent   “a       substantial       showing      of    the    denial      of    a

constitutional     right.”            28    U.S.C.      § 2253(c)(2)     (2000).          A

prisoner     satisfies         this        standard      by     demonstrating          that

reasonable     jurists       would     find      that    any    assessment        of     the

constitutional     claims      by     the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Pace has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED



                                             2